Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of US 10,993,223 B2 in view of what would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed.
(1)  The claims of the current application are drawn to a transmitting apparatus and a method performed by a transmitter, while the claims of US 10,993,223 B2 are drawn to a receiving apparatus and a method performed by a receiver.  The substitution of a transmitter for a receiver would have been obvious to obvious to one of ordinary skill in the art before the claimed invention was effectively filed as a simple substitution, Manual of Patent Examining Procedure 2143 I B.
(2)  The claims of the current application recite a “User Equipment (UE)” while the claims of US 10,993,223 B2 recite a communications apparatus.  One of ordinary skill in the art before the claimed invention was effectively filed would have known that a UE was a type of communications apparatus.
Differences between the application and the patent are in bold face.

Application 17/210,269
US 10,993,223 B2


Claim 1.     A communication apparatus comprising: 
circuitry, which, in operation, generates a reference signal, the reference signal being based on a sequence that is initialized with a random seed Cinit generated by
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                            n
                                            i
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                            I
                                            D
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    +
                                    S
                                    C
                                    I
                                    D
                                
                            
the random seed being one of a first random seed and a second random seed, the first random seed being generated using ID specific to a cell, and the second random seed being generated using ID dedicated to a user equipment (UE), 
wherein, ns is a slot number, SCID is 0 or 1, and the ID is determined based on the SCID; and 
a transmitter, which, in operation, transmits the reference signal to the UE
Claim 1.     A communication apparatus comprising: 
a receiver, which, in operation, receives a reference signal, the reference signal being based on a sequence that is initialized with a random seed Cinit generated by
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                            n
                                            i
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                            I
                                            D
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    +
                                    S
                                    C
                                    I
                                    D
                                
                            
the random seed being one of a first random seed and a second random seed, the first random seed being generated using ID specific to a cell, and the second random seed being generated using ID dedicated to the communication apparatus, 
wherein, ns is a slot number, SCID is 0 or 1, and the ID is determined based on the SCID; and 
circuitry, which, in operation, demodulates data based on the reference signal
Claim 2.     The communication apparatus according to claim 1, wherein a plurality of IDs for the second random seed are grouped in two sets, and said transmitter, in operation, transmits information that indicates one set out of the two sets
Claim 2.     The communication apparatus according to claim 1, wherein a plurality of IDs for the second random seed are grouped in two sets, and said receiver, in operation, receives information that indicates one set out of the two sets
Claim 3.     The communication apparatus according to claim 1, wherein the ID for the second random seed is dedicatedly notified to the UE.
Claim 3.     The communication apparatus according to claim 1, wherein the ID for the second random seed is dedicatedly notified to the communication apparatus.
Claim 4.     The communication apparatus according to claim 1, wherein the ID for the second random seed is a group ID shareable by a plurality of UEs.
Claim 4.     The communication apparatus according to claim 1, wherein the ID for the second random seed is a group ID shareable by a plurality of communication apparatuses
Claim 5.     The communication apparatus according to claim 1, wherein the transmitter, in operation, transmits the reference signal that is scrambled with the sequence.
Claim 5.     The communication apparatus according to claim 1, wherein the receiver, in operation, receives the reference signal that is scrambled with the sequence.
Claim 6.     The communication apparatus according to claim 1, wherein the reference signal is a demodulation reference signal (DMRS).
Claim 6.    The communication apparatus according to claim 1, wherein the reference signal is a demodulation reference signal (DMRS). 
Claim 7.     A communication method comprising: 
generating a reference signal, the reference signal being based on a sequence that is initialized with a random seed Cinit generated by
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                            n
                                            i
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                            I
                                            D
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    +
                                    S
                                    C
                                    I
                                    D
                                
                            
the random seed being one of a first random seed and a second random seed, the first random seed being generated using ID specific to a cell, and the second random seed being generated using ID dedicated to a user equipment (UE), 
wherein, ns is a slot number, SCID is 0 or 1, and the ID is determined based on the SCID; and 
transmitting the reference signal to the UE.
Claim 7.     A communication method implemented by a communication apparatus, the communication method comprising: 
receiving a reference signal, the reference signal being based on a sequence that is initialized with a random seed Cinit generated by
                                 
                                    
                                        
                                            c
                                        
                                        
                                            i
                                            n
                                            i
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                        /
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                            I
                                            D
                                            +
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    +
                                    S
                                    C
                                    I
                                    D
                                
                            
the random seed being one of a first random seed and a second random seed, the first random seed being generated using ID specific to a cell, and the second random seed being generated using ID dedicated to the communication apparatus, 
wherein, ns is a slot number, SCID is 0 or 1, and the ID is determined based on the SCID; and 
demodulating data based on the reference signal.
Claim 8.     The communication method according to claim 7, wherein a plurality of IDs for the second random seed are grouped in two sets, and the communication method comprises transmitting information that indicates one set out of the two sets.
Claim 8.     The communication method according to claim 7, wherein a plurality of IDs for the second random seed are grouped in two sets, and the receiving includes receiving information that indicates one set out of the two sets.
Claim 9.     The communication method according to claim 7, wherein the ID for the second random seed is dedicatedly notified to the UE.
Claim 9.     The communication method according to claim 7, wherein the ID for the second random seed is dedicatedly notified to the communication apparatus.
Claim 10.     The communication method according to claim 7, wherein the ID for the second random seed is a group ID shareable by a plurality of UEs.
Claim 10.     The communication method according to claim 7, wherein the ID for the second random seed is a group ID shareable by a plurality of communication apparatuses.
Claim 11.     The communication method according to claim 7, wherein the transmitting includes transmitting the reference signal that is scrambled with the sequence.
Claim 11.     The communication method according to claim 7, wherein the receiving includes receiving the reference signal that is scrambled with the sequence.
Claim 12.     The communication method according to claim 7, wherein the reference signal is a demodulation reference signal (DMRS).
Claim 12.     The communication method according to claim 7, wherein the reference signal is a demodulation reference signal (DMRS).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463